Citation Nr: 0521087	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-02 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had recognized guerilla service from September 
1943 to October 1945, and service with the Regular Philippine 
Army from October 1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1999, May 2000, 
and August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board denied the claim in a decision of 
January 2004.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

Pursuant to a Joint Motion filed by the parties, in December 
2004, the Court vacated the Board's decision and remanded the 
case to the Board for further action.  The case is now before 
the Board for further action consistent with the instructions 
contained in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the Joint Motion dated in December 2004, the parties noted 
that the VCAA notice letter of December 2001 did not refer to 
the unique evidentiary requirements pertaining to pulmonary 
tuberculosis which are contained in 38 C.F.R. §§ 3.370, 
3.371, 3.372, 3.374, 3.375, and 3.378.  The parties noted 
that § 3.374 was of particular significance.  The parties 
concluded that the VCAA letter was not adequate as it did not 
explain fully the regulatory requirements, including the 
regulation's reference to "findings of active tuberculosis 
based on acceptable hospital observation or treatment."  See 
38 C.F.R. § 3.374(c).  For this reason, the parties agreed 
that the claim should be remanded for compliance with the 
VCAA duty to notify with respect to the unique evidentiary 
requirements for service connection for PTB.  

In light of the instructions set forth in the Joint Motion, 
the case must be remanded for the following actions:

1.  The RO should issue a VCAA notice 
letter which includes the regulations 
pertaining to establishing service 
connection for pulmonary tuberculosis.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




